DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed February 16, 2021 have been entered.  Claims 6 and 7 have been cancelled.  Claims 1-5 are currently pending in the application.  The amendments to the claims and Applicant’s arguments have overcome each and every objection and rejection under 35 U.S.C. 112(b) presented in the previous Office action mailed October 13, 2020.
With respect to Applicant’s arguments on pages 6-10 of the amendment regarding the combination of Von Schroeter et al. (U.S. Patent No. 6,161,232), in view of Morbi et al. (U.S. Publication No. 2015/0051519), it is noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the case of Morbi et al., it is noted that Morbi et al. disclose the device to be a lifting system and a mobile base (paragraph 0056) that can operate autonomously to navigate a building (paragraphs 0126-0129).  The respective devices of Morbi et al. and Von Schroeter et al. operate to lift a patient (see Morbi et al., paragraph 0056, and see Von Schroeter et al., Abstract), and move from one location to another (see Morbi et al., paragraphs 0126-0129, and see Von Schroeter et al., Figure 1 and Col. 2, lines 21-22 where Von Schroeter et al. disclose castors 21).  One of ordinary skill in the art may look to the autonomous operation of Morbi et al. to improve the patient lifting device of Von Schroeter et al. in order to a user to control the movement of the device via the force/torque that is applied to the device (see Morbi et al., paragraph 0165), and would allow the device to operate In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) are relevant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter et al. (U.S. Patent No. 6,161,232), hereinafter referred to as Von Schroeter, and in view of Morbi et al. (U.S. Publication No. 2015/0051519), hereinafter referred to as Morbi, with Sandell (European Document EP 0424344 A1) as a teaching reference.
Regarding claim 1, Von Schroeter discloses a patient lifting robot (shown in Figure 6) having a frame 10’, 12’, and 16’ for lifting and carrying persons, said frame 10’, 12’, and 16’ having adjustable length and width (Col. 1, lines 55-61 and Col. 3, lines 1-12, where 10' and 12' perform the same function as 10 and 12 in figure 1 as they have an identical structure see figures 1 and 6), wherein the frame 10’, 12’, and 16’ comprises: two vertical telescopically collapsible columns 10’ and 12’ for adjusting the height of the frame with electrical and/or hydraulic actuators (Col. 1, lines 55-61, also see Col. 2, lines 16-21 which discloses the 
Von Schroeter does not disclose a robot, wherein the robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user.
Morbi teaches a robot 100 (Figure 2, paragraph 0129)  wherein the robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user (load sensors described in paragraph 0165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Von Schroeter so that the robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user as taught by Morbi, because doing so would allow a user to control the movement of the device via the force/torque that is applied to the device (paragraph 0165), and would allow the device to operate autonomously and navigate a building (paragraphs 0126-0128). Additionally, it is noted that doing so would merely amount to providing automatic means (the autonomous driving mechanisms of Morbi, see Morbi, paragraphs 0126-0128), to replace a manual activity (the act of pushing the lifting device of Von Schroeter, where Von Schroeter 
Regarding claim 3, Von Schroeter, as modified, discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, further discloses wherein the load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user are arranged along the collapsible columns (where Von Schroeter discloses collapsible columns 10’ and 12’, where the sensors of Morbi are positioned along the between the seat mechanism and the linear slides down the length of the rear central post where the seat is attached to an, therefore, a part of the central, vertical post, paragraphs 0163, 0165).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter in view of Morbi and further in view of Martin et al. (U.S. Publication No. 2012/0291197), hereinafter referred to as Martin.
Regarding claim 2, Von Schroeter in view of Morbi discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, does not disclose wherein said vertically collapsible columns are comprised of a sliding trolley with a hoist system connected to the horizontally collapsible beam. 
Martin teaches said vertically collapsible columns 20 are comprised of a sliding trolley 60 with a hoist system 64 connected to the horizontal beam 12 (paragraph 0029, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Von Schroeter, as modified, with a sliding trolley with a hoist system connected to the horizontally collapsible beam as taught by Martin, because .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter in view of Morbi and further in view of Fernie (U.S. Publication No. 2014/0137323).
Regarding claim 4, Von Schroeter, as modified, discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, does not explicitly disclose further comprising an interface for human-robot interaction, enabling the user to inter alia adjust height, width of collapsible expandable columns and beam, set/reset movement speed.
Fernie teaches further comprising an interface 132 for human-robot interaction, enabling the user to inter alia adjust height, width of collapsible expandable column and beam, set/reset movement speed (Figure 1, 0055-0058, which discloses adjusting the lengths/widths of the adjustable column and beam, and setting the speed for patient transfer).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Von Schroeter, as modified, with an interface for human-robot interaction, enabling the user to inter alia adjust height, width of collapsible expandable columns and beam, set/reset movement speed as taught by Fernie, because doing so would allow a user to control the patient transfer process by controlling the width/length of the device and the speed through which the device operates (paragraphs 0055-0058).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter in view of Morbi and further in view of Capaldi (U.S. Publication No. 2012/0159706).
Regarding claim 5, Von Schroeter, as modified, discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, does not disclose having a battery charging module that mates with a mobile robot battery plug module, and an alignment system that aligns the battery plug module with the battery charging module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Von Schroeter, as modified, with a battery charging module that mates with a mobile robot battery plug module, and an alignment system that aligns the battery plug module with the battery charging module as taught by Capaldi, because doing so would allow the battery to be recharged, and allows the battery to be easily aligned for charging (paragraphs 0025, 0031, and 0033).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                           

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673